     USDC IN/ND case 1:20-cv-00351-HAB document 1 filed 02/03/21 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Cause No.       1:14-CR-22-HAB
                                             )                      1:20-CV-351-HAB
MARTIN GONZALEZ MEDINA                       )

                                   OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody (ECF No. 65) (the “Motion”), filed

on October 26, 2020. The Government filed its Response (ECF No. 67) on December 21, 2020.

Defendant has not filed a reply, despite being given the opportunity to do so. This matter is now

ripe for review.

A.     Factual and Procedural Background

       On May 29, 2014, Defendant was indicted on a single count of possessing with intent to

distribute 100 kilograms or more of marijuana in violation of 21 U.S.C. § 841(a)(1). Defendant

pleaded guilty and was sentenced on March 10, 2015, to a term of 108 months’ imprisonment with

four years of supervised release to follow. No direct appeal was taken.

       Some four years after his sentencing, Defendant filed a “motion for modification” on

October 6, 2020. (ECF No. 62). Noting the implications of filing a motion under 28 U.S.C. § 2255,

the Court ordered Defendant to either withdraw the motion or complete a § 2255 form listing all

possible claims for relief. (ECF No. 63). Defendant complied with the Court’s direction by filing

the Motion. In the Motion, Defendant asserts that he received ineffective assistance of counsel

during plea negotiations, among other claims.
     USDC IN/ND case 1:20-cv-00351-HAB document 1 filed 02/03/21 page 2 of 6


B.     Analysis

       Section 2255 allows a person convicted of a federal crime to seek to vacate, set aside, or

correct his sentence. This relief is available only in limited circumstances, such as where an error

is of jurisdictional or constitutional magnitude, or where there has been an error of law that

“constitutes a fundamental defect which inherently results in a complete miscarriage of justice.”

See Harris v. United States, 366 F.3d 593, 594 (7th Cir. 2004) (internal quotation omitted).

Motions to vacate a conviction or correct a sentence ask a court to grant an extraordinary remedy

to a person who has already had an opportunity of full process. Kafo v. United States, 467 F.3d

1063, 1068 (7th Cir. 2006).

       A motion filed under 28 U.S.C. § 2255 is subject to a one-year limitations period that

runs from:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Accordingly, a defendant seeking collateral review under § 2255 will have

one year from the date on which his judgment of conviction is final to file his petition, id. §

2255(f)(1); see also Dodd v. United States, 545 U.S. 353, 357 (2005), or one year from three

limited, alternative circumstances, id. § 2255(f)(2)–(4). Where, as here, no direct appeal is taken,

the judgment becomes final when the notice of appeal was to have been filed; that is, fourteen days

after sentencing. Clarke v. United States, 703 F.3d 1098, 1100 (7th Cir. 2013).


                                                 2
   USDC IN/ND case 1:20-cv-00351-HAB document 1 filed 02/03/21 page 3 of 6


       Unquestionably, the Motion fails to comply with the limitations period set forth in § 2255.

The one-year anniversary of Defendant’s judgment of conviction becoming final was March 24,

2016. The Motion was not filed for more than four years after that date. If the Motion can be

considered at all, then, Defendant must demonstrate some exception to the limitations period.

       Equitable tolling is a basis on which a § 2255 movant can “avoid the bar of the statute of

limitations.” Clarke, 703 F.3d at 1101. “[T]he threshold necessary to trigger equitable tolling is

very high, lest the exceptions swallow the rule.” United States v. Marcello, 212 F.3d 1005, 1010

(7th Cir. 2000). To qualify for equitable tolling, a petitioner must show: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary circumstance stood in his way and

prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010); Boulb v. United States, 818

F.3d 334, 339–40 (7th Cir. 2016). Because a movant’s diligence is “best evaluated in light of th[e]

broader picture” of the conditions he faced, the equitable tolling analysis begins with the

extraordinary circumstances element. Socha v. Boughton, 763 F.3d 674, 684 (7th Cir. 2014); see

also Mayberry v. Dittmann, 904 F.3d 525, 530 (7th Cir. 2018). “‘Extraordinary circumstances’ are

present only when an ‘external obstacle’ beyond the party’s control ‘stood in [its] way’ and caused

the delay.” Lombardo v. United States, 860 F.3d 547, 552 (7th Cir. 2017) (quoting Menominee

Indian Tribe of Wis. v. United States, 136 S. Ct. 750, 756 (2016)).

       The only evidence before the Court speaking to timeliness is in the Motion itself.

Explaining why the Motion should not be barred by the limitations period, Defendant wrote:

       Because defendant was ineffectively assited by his only one counsel and clearly did
       not know what his rights of appeals were, he did not acted upon them. Defendant
       ended up signing a plea that included a waive of appeal, recently explained to
       defendant while in prison, and not entirely understood by then, for what defendant
       expressly request that this shall not be strictly be considered as such.




                                                3
   USDC IN/ND case 1:20-cv-00351-HAB document 1 filed 02/03/21 page 4 of 6


(ECF No. 65 at 11) (all sic). The Court understands Defendant to be arguing that he only recently

became aware of the bases upon which the Motion is based.

       As the Government points out, Defendant has not claimed any extraordinary circumstance

that was outside his control for the past five years. Abandonment by counsel, an inability to access

vital papers, or a severe mental impairment are all potentially extenuating circumstances. See Lou

v. United States, No. 19 CV 3189, 2020 WL 3960437 (N.D. Ill. July 13, 2020) (citing authorities).

Ignorance of proper legal procedures is not. Arrieta v. Battaglia, 461 F.3d 861, 867 (7th Cir. 2006).

While it may very well be true that Defendant only recently discovered the claims presented in the

Motion, that cannot form the basis for a finding of extraordinary circumstances.

         Further, to the extent that Defendant is asserting recent discovery, this argument

implicates the due diligence analysis. To establish diligent pursuit, a defendant must “demonstrate

that he was reasonably diligent in pursuing his rights throughout the limitations period and until

he finally filed his untimely” motion to vacate. Carpenter v. Douma, 840 F.3d 867, 870 (7th Cir.

2016). To do so, the defendant must do more than simply show that he intended to preserve his

rights, he must take actual steps to vindicate them. Mayberry, 904 F.3d at 531 (7th Cir. 2018).

Defendant has submitted nothing and made no arguments from which the Court could conclude

that he made any diligent attempts to pursue his rights.

       Simply put, there are no grounds for equitable tolling; there is no evidence that the

Defendant has been pursuing his rights diligently, nor has he cited to “extraordinary

circumstances” that stood in the way of a timely filing. “[E]quitable tolling is rarely granted,”

Jones v. Hulick, 449 F.3d 784, 789 (7th Cir. 2006), and this case does not provide a sufficient basis

for the Court to do so. Accordingly, the Motion is DENIED as untimely.




                                                 4
   USDC IN/ND case 1:20-cv-00351-HAB document 1 filed 02/03/21 page 5 of 6


                            CERTIFICATE OF APPEALABILITY

       Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings, the Court must

“issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

A certificate of appealability may be issued “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Rule 11 of Rules Governing Section

2255 Proceedings. The substantial showing standard is met when “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotation marks omitted); Barefoot v. Estelle, 463 U.S. 880,

893 & n.4 (1983). “Where a plain procedural bar is present and the district court is correct to

invoke it to dispose of the case, a reasonable jurist could not conclude either that the district court

erred in dismissing the petition or that the petitioner should be allowed to proceed further.” Slack,

529 U.S. at 484.

       No reasonable jurist could conclude that the Motion is timely. As discussed above,

Defendant has no way around the statute of limitations, and he has not presented any extraordinary

circumstances justifying equitable relief. The Court will not issue Defendant a certificate of

appealability.

                                          CONCLUSION

       For the reasons stated above, the Court DENIES Defendant’s Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (ECF No. 65) and

DECLINES to issue a certificate of appealability.




                                                  5
USDC IN/ND case 1:20-cv-00351-HAB document 1 filed 02/03/21 page 6 of 6


  SO ORDERED on February 3, 2021.

                                     s/ Holly A. Brady
                                    JUDGE HOLLY A. BRADY
                                    UNITED STATES DISTRICT COURT




                                      6
